DETAILED ACTION
This office action is based on the claim set submitted and filed on 11/03/2021.
Claims 1, 9, 13, 16, 19-20 have been amended. Claims 12 and 17-18 have been canceled. Claims 21-23 are new.
Claims 1-11, 13-16, and 19-23 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-11, 13-16, and 19-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 


Claims 1, 9, and 16 recite “wherein the scheduling tool presents days around the detected timeframe”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 4-5, 7-8], [Fig.2], there is no description of the feature of presenting days around detected timeframe. The specifications discloses a time frame for conducting procedure (e.g. 12 month) and discloses is generic calendar presenting 31 days or a generic calendar month but no disclosure of days around the detected time frame as such specification [p. 4, line 25-26] discloses 12 month from the date of the report as per Fig. 2 which is 12/28/2016 while the calendar is not showing days around the mentioned date but rather is displaying 31 days and that does not satisfy the claimed feature. 
Claims 1, 9, and 16 recite “receive[ing] a user selection input selecting a day of the presented days”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 7-8], [Fig. 2], there is no description of the feature of selecting a day by the user to schedule the detected action but rather disclosing a selection of an icon or a hyperlink to invoke action or a selection corresponding to a tool such as calendar tool. There is not explicit definition of receiving selection for selecting a day.
Claims 1, 9, and 16 recite “schedule[ing] the detected action to be performed on the selected day” in claim 1, “schedule[ing] the detected action on the selected day” in claim 9, “schedule[ing] the detected action on the selected day with a selected healthcare entity” in claim 16. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 4-5], [Fig. 2], there is no description of the feature of detecting an action to be scheduled on a selected day by the user but rather disclosing a period provided such as 12 month timeframe for a user to perform the action. There is not explicit definition of scheduling the detected action on the selected day by the user.
Claims 2 and 19 recite “the user selection input is based on an/the availability of a healthcare entity of interest”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 6-7], [Fig 2], discloses nearby locations of entities list or a map that are in-service or out-of-service area to perform imaging study but not availability of any of the displayed to perform the user selection input selecting an entity of interest. There is no description of the feature of a user input selecting an entity of interest based on the availability of entity. There is not explicit definition of entity to be selected by the user input based on availability.
Claim 3 and 20 recite “the user selection input is based on an available healthcare entity on a day of interest”, “the user selection input is based on an availability of a healthcare entity on a day of interest to the user”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [p. 6] and [Fig 2], it recites a calendar display a set forward 
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 21 recites the limitation “wherein the system is a client computing device, which is different from the healthcare entity generating the clinical report and the selected healthcare entity” renders the claim indefinite because of the claim it is unclear which is “a client computing device” is refereeing to. The drawings [Fig. 1] discloses two client computing devices but there is no clear definition of which is used by the different entities or the system. See MPEP § 2173.05(d).


Claim Rejections - 35 USC§ 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 24 and 25 are both drafted in independent form and both fail the infringement test, therefore they are improper dependent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-11, 13-16, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8, 21-23 are drawn Claims 9-11, 13-15 are drawn to a method, and Claims 16, 19-20 are drawn to an art of manufacturer, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-11, 13-16, and 19-23 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for obtaining a patient medical report data, recommendation based on provider input, and identify patient follow-up action. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process for medical report recommendation follow-up for which both the instant claims and the abstract idea are defined as metal process that can be performed using human mind with the aid of pencil and paper.
Independent Claim 1 recites the steps: 
detect a recommendation in a received clinical report for a patient; extract and normalize recommendation elements in the detected recommendation; generate a patient actionable clinical report based on the received clinical report and the extracted and normalized recommendation elements; receives a user selection input selecting a day of the presented days; schedules the detected action to be performed on the selected day
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components.  The claim recites steps which in the context of this claim encompasses the user manually the ability to identify an impression section (e.g. recommendation) on a patient report and analyze the impression and recommended action or a treatment and provide a final report to include actions such as scheduling a follow up which are 
Independent Claim 9 and 16 are analogous to claim 1 and recite the same steps mentioned in Claim 1 and therefore apply the same abstract idea as above.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 
Accordingly, claims 1, 9, and 16 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 9 ,16 recite additional element such as “the patient actionable clinical report includes a patient actionable recommendation that includes a hyperlink configured to invoke a set of tools”, “display the generated patient actionable clinical report including the patient actionable recommendation on a display device”, “the scheduling tool presents days around the detected timeframe”, “automated request to transfer patient files from a healthcare entity generating the clinical report to the selected healthcare entity/to a different healthcare entity scheduled to perform the detected action” where the steps, “transfer” and “display” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to post/extra-solution activity. See: MPEP § 2106.05(g).  Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The step of “automated request”, providing a 
The additional elements in the claims such as “processor, storage medium, display, engine” that implements the identified abstract idea, (see, Applicant, p. 6). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., storage medium (memory), processor, display) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component and provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas ) see MPEP 2106.05(f)(2)(v). Accordingly, looking at the claims as a whole, individually and in combination, the additional elements fail to integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of receiving or transmitting (transfer) data over a network, See, MPEP §2016.05(d)). . As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. In addition, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-8, 10-11, 13-15, and 19-23 include all of the limitations of claim(s) 1, 9, and 16, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
“the scheduling tool presents an availability of one or more healthcare entities available to perform the action…”, as recited in claim 2 and 3, where the claims encompass a user further limiting the use of scheduling to available location to perform recommended action but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. Moreover, the additional element “scheduling tool” is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity, see MPEP § 2106.05(g). The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present 
“the generated patient actionable clinical report includes a graphical indicator that identifies the detected recommendation”, “graphically highlights the detected recommendation” as recited in claim 4, 5, where the claim encompasses a user mark or highlight to identify a recommendation but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The additional element “graphical indicator”, “graphical highlights” in the context of the claim encompasses the user(s) the ability to provide information on a device or system where the element effectively amounts to no more than the words "apply it" with a computer. Alternatively, the additional element “graphical indicator”, “graphical highlights” are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity, see MPEP § 2106.05(g). The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself.
“the action comprises an imaging examination, and the scheduling tool schedules the imaging examination”, “the action comprises a laboratory test…”, “a questionnaire and the user interface displays an editable questionnaire…”, as recited in claim 6, 7, and 8, which encompasses a user following instructions to schedule an action but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or 
“contacting a referring physician, via the communication link, to obtain a referral” as recited in claim 10 where the claims encompasses a user following instructions to communication with a provider but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“providing a link to background literature on how to prepare for an imaging study” as recited in claim 11 where the claims encompasses a user following instructions to obtain literature of a subject but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The additional element “providing a link” in the context of the 
“scheduling notifications to a physician” as recited in claim 13 where the claims encompasses a user following instructions to notify an entity but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“identifying whether the healthcare entity is in-network or out-of-network of a health insurance of the patient”, “displaying whether the healthcare entity is in-network or out-of-network of a health insurance of the patient on the display device” as recited in claim 14 and 15 where the claims encompasses a user following instructions identify a healthcare entity network but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The step of “display[ing]”, in the context of the claim encompasses the user(s) the ability to provide information on a device or system where the element effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). Alternatively, the step of “display[ing]”, is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity. See: MPEP § 2106.05(g). The claims do not include 
“display an availability of one or more healthcare entities available to perform the action” as recited in claim 19, 20 that is other than the processor and display, the claim encompasses a user identifying available locations to perform the/an recommended action but for, the recitation of the generic computer components and that are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The step of “display”, in the context of the claim encompasses the user(s) the ability to provide information on a device or system where the element effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself.
“wherein the system is a client computing device” in claim 21 that recites additional element (client computing device) which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and extra-solution activity, See MPEP § 2106.05(g). The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself.
claim 22 that recites additional element (processor) which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and extra-solution activity, See MPEP § 2106.05(g). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself.
“the user interface displays the scheduling tool on the display device in response to activation of an icon representing the scheduling tool of the displayed set of tools” in claim 23 that recites additional element (user interface, displaying device) which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and extra-solution activity, See MPEP § 2106.05(g). The step of “displays”, in the context of the claim encompasses the user(s) the ability to provide information on a device or system where the element effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 13, 16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (US Pub. 2014/0365239 A1) in view of Reicher et al (US 10181360 B1- “Reicher”) in view of Prasad et al. (US 2014/0297318 A1 – “Prasad”) in view of Funahashi (US 2005/0228697A1) in view of Maresh et al. (US 2011/0231209A1 – “Maresh”)

Regarding Claim 1 (Currently Amended), Sadeghi teaches a system comprising:
a parser engine configured to detect a recommendation in a received clinical report for a patient; Sadeghi discloses a parsing process for contents of a report to include recommendations (Sadeghi: [Fig. 7, 9], [0099], [0104]; In some embodiments, the <end_points> component 710 may declare one or more end points (e.g., "cyst_no_recommendation"), which may correspond to the recommendations called for by a guideline. For example, if the end point denoted by "cyst_no_recommendation" (shown at 730) is reached, the correct recommendation called for by the guideline may be a surgery referral, [0105]-[0106], [0135]; the textual free-form narration may be automatically parsed to determine its sequence of words, [0145]-[0146], [0150], [0155], [0159])
a context inferring engine configured to extract and normalize recommendation elements in the detected recommendation, including an action and a timeframe in the detected recommendation Sadeghi discloses analyzing of text in a report section such as Impression and extract recommendation and context in the text and a text normalizing process using techniques associating the text and sections of the report detecting recommendation for action and time-frame for the action (Sadeghi: [0122]; the illustrative medical report 900 may be processed by a CLU engine to extract one… the CLU engine may extract "recommendation-follow up CT 18 
an action selection engine configured to generate a patient actionable clinical report based on the received clinical report and the extracted and normalized recommendation elements, Sadeghi discloses using the processed (normalized) text in the free-form to generate a report that includes the recommendations/action (Sadeghi: [Fig. 9], [0121]; medical report 900 discusses a CT scan performed on a patient's chest… The "IMPRESSION" section also states, "follow up CT is recommended in 18 months", [0130]; the displayed report text may be the result of processing and/or formatting raw text, [0155]; a list of fact types of interest for generating medical reports may be defined, e.g., by a developer of fact extraction component…, [0160]-[0161], [0168], [0175]).
a user interface configured to display the generated patient actionable clinical report including the patient actionable recommendation on a display device, Sadeghi discloses a user interface displaying a clinical report and actionable recommendation on a display device (Sadeghi: [Fig. 9-10], [0130]; the user interface 1000 includes a Report panel 1005 for displaying report text, [0131]-[0132])
However, Sadeghi does not expressly discloses a report includes an actionable recommendation and a hyperlink to invoke tools such as scheduling tool.

 wherein the patient actionable clinical report includes a patient actionable recommendation that includes a hyperlink configured to invoke a set of tools, including a scheduling tool, for the detected recommendation, when activated by a user activation input Reicher discloses a report to include a recommendation and a hyperlink that that invoke tools such as scheduling tool corresponds to recommendation action of the report (Reicher: [Fig. 5 A-B], [col. 6, line 41-43]; hovering over a scheduler link may result in a display of multiple links that are selectable by the user , such as by clicking on one of the multiple links, [col. 10, line 35-49], [col. 12, line 3-6, 38-43]; medical report may have links that allow the user to perform other functions , such as order lab tests and / or refer the patient to a specialist, [col. 13, 9-14, 19-22, 32-45, 52-57] to see a link to educational information related to a medical condition referenced in the report…the identification and / or authentication information and logic related to which links are displayed may be contained within the report itself, [col. 14, 14-29]).
display the set of tools including the scheduling tool on the display device in response to activation of the hyperlink Reicher discloses display on a user interface a scheduling tool in response to activation of scheduling tool hyperlink (Reicher: [Fig. 5B], [col 2, line 1-3]; selectively display the one or more items of medical information associated with the patient in response to input from a user, [col. 5, line 12-14]; the scheduling application, such as that illustrated in FIG . 5B , may be displayed in response to selecting the scheduling link 506.)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with action on the patient report, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Prasad teaches
wherein the scheduling tool presents days around the detected timeframe, Prasad discloses a scheduling tool that presents days around the timeframe detected in the patient data such as if the patient record states a follow up schedule in one week, as an example, the scheduling tool calculates the days using current day or another day to determine the seven days (one week) for the potential appointment (Prasad: [0059], [0060]-[0064]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi and Reicher to present days around the detected action timeframe, as taught by Prasad will help reducing time needed for scheduling and better utilize resources (Prasad: [0003]).
However, Sadeghi, Reicher, and Prasad do not disclose an input by the user for selectin time on a schedule for the service and schedule the service based on the selected period.
 Funahashi teaches
receives a user selection input selecting a day of the presented days, and schedules the detected action to be performed on the selected day at a selected healthcare entity, Funahashi discloses a calendar generated for a destination hospital [selected healthcare entity] which is presented to the doctor at the source clinic [user] as such the doctor can identify the appointment status for the examination need and modality and the doctor would be able to make the appointment accordingly [receive a user selection input] (Funahashi: [Fig. 4], [0056]; in the case where the request destination hospital or the like is designated, the database server 34 generates 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, and Prasad to identify user selection for a period to perform an action and schedule the action accordingly, as taught by Funahashi which helps reducing waiting time for a patient (Funahashi: [0056]).
The combination of Sadeghi, Reicher, Prasad, and Funahashi discloses a request for patient data issued by the scheduling tool (Prasad: [0053]) and a medical data [patient images] representing patient images taken in the past associated with a URL in a storage location (Funahashi: [0130]), but do not expressly disclose request of transferring files from one clinical entity such as generating report entity to selected entity which is different from the first entity. 
Maresh teaches 
automated request to transfer patient files from a healthcare entity generating the clinical report to the selected healthcare entity, wherein the healthcare entity generating the clinical report and the selected healthcare entity are different healthcare entities (Maresh: [0007]; comprises receiving a request to transfer at least one medical file from the source medical facility… receiving the at least one medical file from a source database for medical files; transferring the at least one medical file over the secure network connection to the destination medical facility, [0012], [0086]-[0087]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, and Funahashi to incorporate a request for transferring patient file from a source entity to a destination entity, as 

Regarding Claim 2 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the system according to claim 1, wherein the scheduling tool presents an availability of one or more healthcare entities available to perform the action, and the user selection input is based on an availability of a healthcare entity of interest Funahashi discloses hospitals available to perform the action, e.g. Hospital A, B, C, where the user selects one of the hospitals based on availability of entity for performing the action Funahashi: [Fig. 3-4], [0123] For example, when the operator selects an examination of "cephalic part" employing "MRI device" installed in "hospital A" in the appointed examination selection item field 72 (FIG. 3) being displayed on the display unit 42 by using the input unit 41, the appointment registering unit 43e transmits an appointment status data request signal from the client terminal 12 to the data server 34 of the data center 30 at step S36 so that the data server 34 transmits appointment status data
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, Maresh to incorporate available entities for performing an action, as taught by Funahashi which helps improving waiting time for a patient (Funahashi: [0056]).

Regarding Claim 3 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the system according to claim 1, wherein the scheduling tool presents an availability of one or more healthcare entities available to perform the action, and the user selection input is based on an available healthcare entity on a day of interest Funahashi discloses hospitals available to perform the action, e.g. Hospital A, B, C, where the user selects one of the hospitals based on availability of entity for performing the action and the scheduling tool presents the date of availability allowing accordingly the user to select a day of interest (Funahashi: [Fig. 4], [0075]; in order to grasp the appointment status at a glance, available appointment frames are displayed by a color representing availability (white in FIG. 4) and the unavailable appointment frames are displayed by a color representing unavailability…, [0076], [0123]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, Maresh to incorporate available entities for performing an action on a day of interest, as taught by Funahashi which helps improving waiting time for a patient (Funahashi: [0056]).

Regarding Claim 4 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the system according to claim 1, wherein the generated patient actionable clinical report includes a graphical indicator that identifies the detected recommendation Sadeghi discloses identified recommendations in the report is highlighted or underlined, etc. (Sadeghi: [Fig. 5, 9], [0125]-[0127]-[0129]; The updated recommendation may be presented to the user in any suitable manner, for example, by highlighting the changes using markings such as underlining for addition, strikeouts for deletion, etc…).

Regarding Claim 5 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the system according to claim 4, wherein the graphical identifier includes graphically highlights the detected recommendation (Sadeghi: [Fig 5, 9], [0126]; the alert may be provided in the context of the formatted report, for example, by incorporating a recommendation called for by the guideline into the formatted report and highlighting or otherwise indicating that an inconsistent recommendation was made in the narrative provided by the medical professional, [0129]; The updated recommendation may be presented to the user in any suitable manner, for example, by highlighting the changes using markings such as underlining for addition, strikeouts for deletion, etc.)

Regarding Claim 6 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the system according to claim 1, wherein the action comprises an imaging examination, and the scheduling tool schedules the imaging examination Sadeghi discloses a report with actionable recommendations for imaging examination but does not discloses a scheduling the imaging examination. Reicher discloses scheduling for imaging examination (Reicher: [Fig. 5B], [col. 6, line 10-15, 22-30]; the procedure recommended in the report may be automatically selected…, or the encoded exam type may provide some indication of the associated procedure (e. g., " CT-Ab-W” may be associated with a “CT Abdomen W” procedure).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with action for scheduling imaging exam, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claim 7 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the system according to claim 1, wherein the action comprises a laboratory test, and the scheduling tool schedules the laboratory test Sadeghi does not discloses a scheduling the lab examination. Reicher discloses ordering and scheduling a lab examination (Reicher: [col. 12, 2-5]; In addition to links that allow scheduling and/or exam viewing, as described above, in some embodiments a medical report may have links that allow the user to perform other functions, such as order lab tests), 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with action for executing lab test, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claim 9 (Currently Amended), claim 9 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 10 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the method according to claim 9, wherein the time frame set of tools include a communication link, and further comprising: contacting a referring physician, via the communication link, to obtain a referral Sadeghi does not discloses contacting a referring physician via communication link. Reicher discloses using a link to communicate with a referring doctor (Reicher: [col. 14, line 9-29]; links within reports may provide messaging functionality… one or more links may enable the patient to: Send a message to a referring doctor…),


Regarding Claims 11 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the method according to claim 9, further comprising: providing a link to background literature on how to prepare for an imaging study Sadeghi does not discloses a link for a literature. Reicher discloses medical report links to information such as medical educational material related to procedure or medical condition, etc. (Reicher: [col. 13, 9-14, 39-51]; the user creating the report may insert a link that links to, and/or causes display of, educational material related to, or relevant to, the report, [col. 14, line 5-7]; different referring physicians may choose different educational material to be presented to their patients via links in reports).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with educational material for procedure, diagnosis, etc., as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claims 13 (Currently Amended), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the method according to claim 9, further including: scheduling notifications to a physician Funahashi discloses a control unit retrieves appointment status details (e.g. appointed) of the destination hospital performing the exam presenting a calendar showing appointment status and transmits appointment status data [interpreted as scheduling notification] to the requesting source client [a physician] (Funahashi: [0131]-[0133], [0140], [0143])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, Maresh to incorporate providing an update of patient appointment status for the requesting source hospital doctor, as taught by Funahashi which helps manage waiting time for a patient (Funahashi: [0012]).

Regarding Claims 16 (Currently Amended), Sadeghi teaches a non-transitory computer-readable storage medium carrying instructions which controls one or more processors to (Sadeghi: [0137]):
claim 16 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 19 (Currently Amended), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the non-transitory computer-readable storage medium according to claim 18, wherein the instructions further control the one or more processors: display an availability of one or more healthcare entities available to perform the action, wherein the user selection input is based on the availability of a healthcare entity of interest Funahashi discloses hospitals available to perform the action, e.g. Hospital A, B, C, where the 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, Maresh to incorporate displaying available entities for performing an action, as taught by Funahashi which helps improving waiting time for a patient (Funahashi: [0056]).

Regarding Claims 20 (Currently Amended), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the non-transitory computer-readable storage medium according to claim 18, wherein the instructions further control the one or more processors: display an availability of one or more healthcare entities available to perform the action, wherein the user selection input is based on an availability of a healthcare entity on a day of interest to the user Funahashi discloses hospitals available to perform the action, e.g. Hospital A, B, C, where the user selects one of the hospitals based on availability of entity for performing the action and the scheduling tool presents the date of availability allowing accordingly the user to select a day of interest (Funahashi: [Fig. 4], [0071], [0074]-[0075]; in order to grasp the appointment status at a glance, available appointment frames are displayed by a color representing availability (white in FIG. 4) and the unavailable appointment frames are displayed by a color representing unavailability… the vertically arranged three rows of appointment frames 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, Maresh to incorporate displaying available entities for performing an action on a day of interest, as taught by Funahashi which helps improving waiting time for a patient (Funahashi: [0056]).

Regarding Claims 21 (New), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the system according to claim 1, wherein the system is a client computing device, which is different from the healthcare entity generating the clinical report and the selected healthcare entity Examiner interpreted the claim language as having more than one computing device communicating with entities and as such Funahashi discloses plurality of computing devices where a data center and an outside interpreter systems comprises cline devices that are different that the healthcare entity generating patient data and request and similarly different that the distention entity that is selected to perform an action (Funahashi: [Fig.1]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, Maresh to incorporate plurality of client computing devices, as taught by Funahashi which helps manage waiting time for a patient (Funahashi: [0012]).

Regarding Claims 22 (New), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the system according to claim 1, further comprising:
a processor that invokes the scheduling tool in response to activation of the hyperlink by the user activation input Sadeghi does not discloses a processor invokes scheduling tool to activate a hyperlink. (Reicher: [col. 1, line 59-61], [col. 2, line 23-30]; one or more computer processors in order to cause the computing system to: … display the one or more items of medical information associated with the patient in response to input from a user of the computing system). Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate invoking a hyperlink by a processor, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claims 23 (New), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the system according to claim 1, wherein the user interface displays the scheduling tool on the display device in response to activation of an icon representing the scheduling tool of the displayed set of tools Sadeghi does not discloses a scheduling tool in repose to activation of an icon. (Reicher: [col. 2, line 23-30]; one or more computer processors in order to cause the computing system to: … display the one or more items of medical information associated with the patient in response to input from a user of the computing system, [col. 5, line 12-14]; the scheduling application,…, may be displayed in response to selecting the scheduling link). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for invoking a scheduling tools to display, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).



Claims 8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (US Pub. 2014/0365239 A1) in view of Reicher et al (US 10181360 B1- “Reicher”) in view of Prasad et al. (US 2014/0297318 A1 – “Prasad”) in view of Funahashi (US 2005/0228697A1) in view of Maresh et al. (US 2011/0231209A1 – “Maresh”) in view of Bitran et al. (US 2017/0039344 A1- “Bitran”)

Regarding Claim 8 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the system according to claim 2, 
However the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh discloses providing links associated with different action (Reicher: [col. 12, line 1-20]) but does not expressly teach a questionnaire that can be editable from a display.
Bitran teaches 
wherein the action comprises a questionnaire and the user interface displays an editable questionnaire form on the display device in response to the activation of the hyperlink Bitran discloses a user interface presenting questions to a user to obtain more details and diagnosis of the user (Bitran: [0040]; the health recommender 25 may also actively present a series of health related questions to the user to retrieve more history of the present illness, including a review of systems).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh to incorporate hyperlink in Reicher to present questions to a user 


Regarding Claims 14 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the method according to claim 9, further comprising: 
However the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh does not expressly teach identifying healthcare entity in-network or out-of-network.
Bitran teaches 
identifying whether the healthcare entity is in-network or out-of-network of a health insurance of the patient Bitran discloses identifying care service providers and are in plan [in-network] regarding insurance coverage and out of plan [out-of- network] providers (Bitran: [Fig. 10], [0039]; the health recommender 25 may apply search filters to narrow the list of recommended specialists to in-network healthcare providers, hospitals, and clinics… in case the user desires to see the full results, including both in-network and out-of-network results, [0060]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, Funahashi, and Maresh to identify providers that are in-network and out-of-network, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).

Regarding Claims 15 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh teaches the method according to claim 9, further comprising: 
However the combination of Sadeghi, Reicher, Prasad, Funahashi, and Maresh does not expressly teach identifying healthcare entity in-network or out-of-network.

displaying whether the healthcare entity is in-network or out-of-network of a health insurance of the patient on the display device Bitran discloses displaying care service providers and are in plan [in-network] regarding insurance coverage and out of plan [out-of- network] providers (Bitran: [Fig. 10], [0039]; the health recommender may apply search filters to narrow the list of recommended specialists to in-network healthcare providers, hospitals, and clinics… in case the user desires to see the full results, including both in-network and out-of-network results, [0060]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, Funahashi, and Maresh to display providers that are in-network and out-of-network, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).



Response to Amendment
Applicant's arguments filed 11/03/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) in page 7-10.
In light of the Applicant amendments, claim 12 and 17-18 were canceled and claim 13 was amended. Examiner therefore withdraw the 112(a) rejection for claims 12-13 and 17-18. 
- Regarding claims 1, 9, 16, the Applicant arguing that the time frame of 12 month date from the detected report date (as per Fig. 2 12/28/2016) would be around would 12 month from that date and the around date would be 12/27/2017 and 12/29/2017, Examiner respectfully disagree. The dates disclosed in the calendar [Fig. 2] are 1-31 days which presents a full calendar month but does not provide any indication to the specific mentioned dates. Examiner finds that the dates mentioned above being argued as presenting the feature does not have any support in the specifications or the drawings. The user further argued that the selection for action date is indicated by the user click on the hyperlink, Examiner respectfully disagree. The user clicks on the hyper link to display a calendar is not the same as selecting a day for the action as such does not provide a support for the claimed features.
- Regarding claims 2 and 19, the Applicant traversing the assertion that the Advisory Action disclosed “selection based on days of interest”, Examiner asserts that Advisory Action did assert such language but for claims 3 and 20 not claims 2 and 19, see Advisory action 10/20/2021. Further the Applicant argues that the “Since the patient schedules the imaging study using the scheduling tool, the patient necessarily selects a healthcare entity that is available to perform the study”, as recited, Examiner respectfully disagree. As disclosed in the specification [p. 6, lines 25-29], the disclosed is providing a list or map of a nearby locations but the reasoning provided by the Applicant statement does not provide support to the feature. As mentioned above the specification or drawings does not have any support for the claimed feature.
- Regarding claims 3 and 20, the Applicant argued that the calendar displayed the days of interest, Examiner respectfully disagree. The calendar displayed in Fig. 2 does not indicate a 

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 10-12.
In response to the applicant argument that the limitations cannot be performed by the human mind, Examiner respectfully disagree. The claims are given there broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The steps outlined in the claim include obtaining a clinical report that includes inputs such as impressions, identifying the content of the impression if follow-up recommendation such as radiology examination, identify a period when the recommended follow-up needs to be performed and select a time/date using a scheduler which are steps that can be performed by human mind with the aid of pen and paper. Even if these steps would be cumbersome to be performed manually or with pen and paper, they do not exclude such an embodiment. Therefore, because the broadest reasonable interpretation encompasses mental steps, it is respectfully maintained that the claims encompass patent-ineligible subject matter. According to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14. 
The Applicant argued that the claim recited is/are similar to Example 37, 2019 Revised Patent Subject Matter Eligibility Guidance, claim 2, as such the claim does not recite a mental 
Applicant argued that the additional elements reciting a specific manner for automatically displaying a hyper link which provides a specific improvement over prior art systems and resulting in an improving user interface, Examiner respectfully disagree. The additional element effectively amounts to no more than the words "apply it" with a computer recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements or combination of elements in the claims (e.g. hyperlink, scheduling tool, processor, display device), amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in “Parker v. Flook”. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Hence, Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 12-14. 
In response to the applicant argument Prasad does not a request to send information to the entity scheduled to perform the appointment, Examiner respectfully disagree. Examiner finds that the Applicant argument is directed to a new feature that was not disclosed in the previous OA and examined claims. The claim(s) given the broadest reasonable interpretation, Examiner asserts that the reference “Prasad” discloses a requesting step by scheduling tool for information, however has added a new reference “Maresh” teaching the amended new feature transferring patient file from a source entity to a destination entity. Therefore, the Applicant comments regarding Sadeghi, Reicher, Prasad and Bitran is moot. 
The rejection of the claim 1 under 103 argument has been addressed accordingly. As such, the 103 rejection of independent claim 9 and 16 is applied for the similar reasons.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2012/0173268 	Automated Medical Matrix for Diagnosing and Scheduling Patients
KR20160052155A	Method and system for reserving medical examination in electronic medical record system



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626